Per Curiam.

Plaintiff in error brought his action in the district court to recover for damages alleged to have been occasioned to his land by water escaping through breaks in the ditch or canal of the defendant corporation. At the conclusion of his evidence, counsel for the ditch company moved the court for a directed verdict, on the grounds (a) that the complaint did not state facts sufficient to constitute a cause of action; (b) the insufficiency, of the evidence to sustain a verdict for plaintiff. The motion was granted and a verdict returned, under the direction of the court, in favor of defendant. The abstract does not disclose clearly whether the trial judge acted on the de*260murrer to the complaint, or to the evidence, or both. At the opening of the trial, with much reluctance, the trial judge overruled defendant’s demurrer to the complaint. Whether the complaint states a cause of action or not is, in our judgment, a close question, but a careful reading of the testimony convinces us that it is insufficient to support a judgment in favor of plaintiff. We think no good purpose can be served by our analyzing and pointing out the deficiencies in the evidence. No question of great public interest is involved, and, as we view it, the record presents no nice questions of law calling for a written opinion in this case. We think it is sufficient for all purposes to say that in the main we agree with the position taken by counsel for defendant in error in their brief on file in this case.

Judgment affirmed.

Bell, Judge, not participating.